 ELECTRO-VOICE, INC.Electro-Voice,Inc.andInternationalUnion of Electri-cal, Radio and MachineWorkers, AFL-CIO-CLCand itsLocal 663, Petitioner. Case 10-RC-8535June 22, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNPursuant to a Stipulation for Certification UponConsent Election executed on December 21, 1970, andelection by secret ballot was conducted on January 13,1971, under the direction and supervision of the Re-gional Director for Region 10, among the employees inthe stipulated unit. At the conclusion of the election,the parties were furnished with a tally of ballots, whichshowed that 56 voters cast ballots for, and 115 against,the Petitioner, and there were 7 challenged ballots. Thechallenged ballots were not sufficient in number toaffect the results of the election. Thereafter, the Peti-tioner filed timely objections to the election.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements of Proce-dure, Series 8, as amended, the Regional Director con-ducted an investigation and, on March 23, 1971, issuedand duly served on the parties his Report on Objectionsin which he recommended that Objections 4, 7, 8, 9, 10,12, and 13(a), (b), and (c) be overruled and that Objec-tions 11 and 14 raise issues of credibility that could bestbe resolved by a hearing. He also recommended thatObjections 1, 2, 3, 5, and 6 be sustained and that theelection be set aside and a second election directed.Thereafter, the Employer filed timely exceptions to theRegional Director's recommendations with respect toObjections 1, 2, 3, 5, 6, 11, and 14. The Petitioner filedexceptions to the Regional Director's recommenda-tions with respect to Objections 4, 8, 9, and 13(c). TheEmployer and the Petitioner filed briefs in support oftheir exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4254.We find, in accord with the stipulation of theparties, that the following unit is appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees, in-cluding group leaders, truck drivers, the shippingand receiving clerks and all other plant clericalemployees at the Employer's Sevierville, Tennes-see, plant; but excluding office clerical employees,professional employees, guards and supervisors asdefined in the Act.5. The Board has considered the Regional Director'sReport, the Employer's exceptions and brief, and thePetitioner's exceptions and brief, and hereby adopts theRegionalDirector's findings and recommendationswith respect to Objections 1, 2, and 3.The Regional Director recommended sustaining Ob-jections 1, 2, and 3, based on a series of four speechesmade by management during the critical period beforethe election. In these speeches the plant manager andthe industrial relations director admittedly made thefollowing statements.PlantManager Mitchell said that the Employer'sunionized facility in Buchanan, Michigan, had lost 165jobs in 5 years. He asked if that sounded like the kindof job security the employees wanted, one out of everythree jobs disappearing within 5 years, stated that itcould happen "if irresponsible dues hungry union or-ganizers have their way"; noted that the Seviervilleplant had expanded during the same period; describedthe president of IUE Local # 900 in Buchanan as in-strumental in sending Buchanan jobs to Tennessee; andassured the employees that improvements could onlybe granted by the Employer.IndustrialRelations Director Boyce told the em-ployees that the Union could not provide a single be-nefit and could get only what the Employer was willingand able to provide-Union or no Union. After de-scribing strike violence in detail, Boyce stated that afavorite union trick was to bring in pickets from otherplants-including Buchanan employees-characteriz-ing these pickets as trained union goons' who delightedin roughing up people, destroying cars, throwing paintbombs, shouting obscenities, and making threats, aswell as paid professional union representatives forwhom, such practices were the basis for promotion upthe union ranks. Boyce stated that the Buchananbenefits had accumulated over a 25-year period andresulted in the loss of 221 jobs. He predicted that thatplant would have zero jobs in the near future and askedthe employees if this was the progess they wanted.'The misspelling of this word in the Employer's purported copy of hisspeech is obviously a typographical error.191 NLRB No. 96 426DECISIONSOF NATIONALLABOR RELATIONS BOARDBoyce stated that if the employees voted no, theycould continue working without fear of strikes, lostpaychecks, violence, and loss of customers, but if theyvoted they would surrender their rights to a notoriouslystrike-happy Union; and that the Employer would at-tempt to work out a suitable agreement but the law didnot obligate it to do more. Boyce remarked that theEmployer had "its fingers well burned" by the UnioninMichigan; it had a good memory, had learned itslesson well, and would not make the same mistakeshere it had made there. Boyce added that the Em-ployer's product could not be sold competitively atBuchanan's high cost levels and claimed that this wascontribution the Union .had made to "less jobs" in Bu-chanan, and that the Buchanan local wanted theTennessee employees organized, confused and out onstrike to prevent future losses of work for Buchananemployees.The Regional Director concluded, and we agree, thatthese speeches conveyed the futility of selecting thePetitioner to improve their employment conditions, assuch selection could only result in a disastrous strike ordecline in the number of jobs as had happened at Bu-chanan and that the Employer thereby created an at-mosphere of fear that interfered with the employees'free choice in the election. We therefore adopt the Re-gional Director's findings and recommendations thatthese objections be sustained. Having so found, we findit unnecessary to rule on the other matters raised by theexceptions to the Regional Director's Report.'2The Regional Director's recommendationsthat Objections 7, 10, 12,and 13(a) and (b) be overruled were not excepted to and are adoptedproforma.Chairman Miller doesnot agreethat Objections 1, 2, and 3 shouldbe sustained,as he would find the speechesto be legitimate campaignORDERIt is hereby ordered that the election of January 13,1971, among the unit of employees hereinbefore set outbe, and it hereby is, set aside.[Direction of Second Election' omitted from publica-tion.]utterances in these circumstances.However, he concurs in the result, as hewould set the election aside based on Objections 8 and 9 The RegionalDirector recommended that these objections be overruled, but the Peti-tioner has excepted to this recommendation These objections are based ona raffle admittedly conducted by the Employer on the date of the election.After the employees voted they reported to the stockroom where the Em-ployer gave them raffle tickets to carts of groceries valued at the equivalentof a year's union dues. After the election, the Employer awarded the grocer-ies to the voter with the winning ticket The announced purpose of the rafflewas to encourage voting. Chairman Miller feels that such raffles create acarnival-like atmosphere which diverts employees from the real issue of theelection.Buzza-Cardoza, a Division of Gibson Greeting Cards Inc., 177NLRB No 38 (dissenting opinion), accord,Lach-Simkins Dental Laborato-ries, Inc.,186 NLRB No 116 (dissenting opinion). Member Fanning andBrown would not set the election aside on this basis.Tunica ManufacturingCo.,182 NLRB No 111, section III, B, 2 (e).'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc.,156 NLRB 1236;N.L.R.B.v.Wyman-Gordon Co.,394 U S. 759. Ac-cordingly, it is hereby directed that an election eligibility list, containing thenames and addresses of all the eligible voters, must be filed by the Employerwith the Regional Director for Region 10 within 7 days after the date ofissuanceof the Notice of Second Election by the Regional Director. TheRegional Director shall make the list available to all parties to the election.No extension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstances Failure to comply with this require-ment shall be grounds for setting aside the election whenever proper objec-tions are filed.